DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub. No. US 2010/0012989 A1) in view of Choi et al. (PG Pub. No. US 2006/0183250 A1) and Lee et al. (PG Pub. No. US 2008/0003811 A1, hereinafter ‘Lee-811’).
Regarding claim 1
a substrate (¶ 0061: intermediate substrate comprising elements 21 and 22) having a plurality of contact plugs therein (¶ 0062 & fig. 7H: plurality of contact plugs 23 disposed in substrate portion 22); 
a first dielectric layer (¶ 0063: 24, comprising dielectric material) disposed on the substrate and the contact plugs (fig. 7J: 24 disposed on 21/22/23); 
a plurality of conductive pads (¶¶ 0071-0073: conductive node 101, comprising planarized portions of conductive material 29.  Since the surface of 101 is configured to provide an interconnect surface for conductive node 102, it meets the broadest reasonable interpretation of a conductive pad), each of the conductive pads being located in the first dielectric layer and electrically connected to the contact structure plug (fig. 7J: at least a portion of each 101 located in 24 and electrically connected to corresponding 23), wherein the conductive pads presents a shape of a wide top surface tapering down to a narrow bottom surface with inclined sidewalls (¶ 0075 & fig. 7J: 101 has a shape of a bottom CD that is smaller than a top CD); and 
a second dielectric layer (¶ 0091: 103) disposed on the first dielectric layer and the conductive pads along with a part of the wide top surface of the conductive pads (fig. 7J: 103 disposed on 24 and top portions of 101), wherein a recess is formed in the second dielectric layer to expose the conductive pads and to make an exposed top surface of the conductive pads recessed greater in amplitude than an unexposed top surface of the conductive pads (fig. 7J: 103 disposed on edge portions of 101 to expose a recessed surface portion of 101, wherein the recessed surface of 101 is wider than non-recessed surface of 101).
Lee further teaches the conductive pad is formed by chemical mechanical polishing conductive material 29 relative to dielectric layer 25 (¶ 0073).

Choi teaches forming a conductive pad (¶ 0047: 420a, similar to 101 of Lee) in a dielectric layer (¶ 0044: 413, similar to 25 of Lee) by chemical mechanical polishing (¶ 0047: 420a formed by subjecting 420 to CMP, similar to the pad formation process of Lee), wherein a top surface of the conductive pad is entirely in a concave shape (¶ 0047 & fig. 4D: top surface of 420a comprises a concave shape D1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the conductive pads of Lee with the concave surface of Choi, as a means to form the pad with a polishing process configured to compensate for non-uniformity in the thickness or removal of the metal layer (Choi, ¶ 0047).
Lee in view of Choi does not teach the narrow bottom surface of the contact pad is larger than a top surface of the contact plug.
Lee-811 teaches a semiconductor device (fig. 2F among others) including a contact pad (¶ 0025: 44, similar to 101 of Lee) with a narrow bottom surface (¶ 0023 & figs. 2E-2F: 44 formed in recess 42B with a small bottom width) on a contact plug (¶ 0018: 35, similar to 23 of Lee), he narrow bottom surface of the contact pad is larger than a top surface of the contact plug (fig. 2H: in at least the ‘A’ cross-sectional view, bottom surface of 44 is wider than top surface of 35).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the contact pad of Lee in view of Choi with the width of Lee-811, as a means to maintain contact margin between the contact pad and the storage node (Lee-811, ¶ 0003).


Regarding claim 2, Lee in view of Choi and Lee-811 teaches the semiconductor structure with conductive pad according to claim 1, further comprising a barrier layer interposed between the conductive pad and the first dielectric layer and the contact structures plug (Lee, ¶ 0062: barrier metal formed between 101 and 22 and 23).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Choi and Lee-811 as applied to claim 1 above, and further in view of Kim et al. (PG Pub. No. US 2010/0087042 A1).
Regarding claim 4, Lee in view of Choi and Lee-811 teaches the semiconductor structure with conductive pad according to claim 1, comprising a second dielectric layer (Lee, 103).  Lee in view of Choi and Lee-811 further teaches the dielectric layer is comprised by a capacitor employing a high-k dielectric layer (Lee, ¶ 0004).
Lee in view of Choi and Lee-811 does not teach wherein the second dielectric layer comprises silicon carbonitride.
Kim teaches a capacitor dielectric layer (¶ 0014: 16a) comprising silicon carbonitride (¶ 0016: capacitor dielectric layer 16a formed using a relatively high dielectric constant material such as SiCN).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the second dielectric layer of Lee in view of Choi and Lee-811 with the material of Kim, as a means to provide integrated circuit capacitors having relatively high capacitance and relatively high integration densities (Kim, ¶ 0003).
. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (Patent No. US 6,551,877 B1) teaches a device including a storage node contact pad (col. 5, lines 41-44: 226).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894